And Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. In claim 11, lines 1-2, the limitation “compliant components is integrated as part of the one or more latches” does not further limit claim 10. The “compliant components is integrated” must be inherent in claim 10 to function. Otherwise the latches in claim 10 would not be able to move under the force of the compliant component. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Peng (US 8549812, hereafter Peng) in view of Ahl (US 4587526, hereafter Ahl).
	Regarding claim 1, Peng discloses a telescoping boom system comprising a plurality of tube segments (Fig 1. sections 10, 20, 30, 40, 50), wherein the plurality of tube segments (Fig 1. sections 10, 20, 30, 40, 50) includes at least: a first tube segment (Fig 1. sections 10) that includes one or more external hard stops (Fig 2. bottom blocking member 19) coupled with the first tube segment (Fig 1. sections 10); and a second tube segment (Fig 1. sections 20) that includes one or more internal hard stops (Fig 2. top blocking member 18) coupled with the second tube segment (Fig 1. sections 20), wherein at least a portion of the first tube segment (Fig 1. sections 10) is stowed interior to the second tube segment (Fig 1. sections 20).
Peng does not disclose a joint preloader.
However, Ahl teaches a roller joint latch (Fig. 5 latch 72) for extending columns.
Therefore:
Based on Ahl’s teachings, it would have been obvious to one of ordinary skill in the art before
the effective filling date of the claimed invention to modify Peng by applying the teachings of
Ahl to Peng, i.e. place the roller joint latch of Ahl onto the sections of Peng to latch and support the internal and external hard stops onto each other. This would be beneficial as the roller joint latches would be capable of latching the telescoping sections via rollers, making it easier for the telescoping beam to deploy and retract.
	Regarding claim 2, Peng/Ahl discloses the external hard stops of the first tube segment and one of the internal hard stops of the second tube segment as well as a joint preloader.
The combination of Peng/Ahl, thus far, does not disclose an engaging joint that maintains direct contact between one of the external hard stops of the first tube segment and one of the internal hard stops of the second tube segment during deployment.
However, Ahl discloses an engaging joint (Fig. 5 latch 72).
Therefore:
Based on Ahl’s teachings, it would have been obvious to one of ordinary skill in the art before
the effective filling date of the claimed invention to modify Peng/Ahl by applying the teachings of
Ahl to Peng/Ahl, i.e. add a joint that is capable of maintaining direct contact between the external and internal hard stops. This would be beneficial as the joint would provide stability by pressing the sections against each other via their hard stops.
Claims 3-7 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Peng/Ahl in view of Lee (US 20050194503, hereafter Lee).
	Regarding claim 3, Peng discloses a first and second tube segment (Fig 1. Sections 20 and 30).
Peng does not disclose one or more latches coupled with the second tube segment such that each latch from the one or more latches moves through a respective window from one or more windows formed within the second tube segment to engage the first tube segment.
However, Lee teaches a window (Fig 1. Window 17, Paragraph [0012]) in a tube section (Fig 1. Extension member 13) that a latching mechanism fits into (Paragraph [0012]).
Also, Ahl teaches a latch (Fig. 5 latch 72).
Therefore:
Based on Lee’s teachings, it would have been obvious to one of ordinary skill in the art before
the effective filling date of the claimed invention to modify Peng by applying the teachings of
Lee to Peng, i.e. add a window onto the tube section to allow a latching mechanism to latch the tube into place. This would be beneficial as adding a window would allow a latch to directly engage with the body of a tube section, thus creating more stability.
Based on Ahl’s teachings, it would have been obvious to one of ordinary skill in the art before
the effective filling date of the claimed invention to modify Peng/Lee by applying the teachings of
Ahl to Peng/Lee, i.e. place a latch that enters a window of the second tube section to lock the piece into place. This would be beneficial as the latch will engage with the tube section, thus allowing for an easier method of latching that does not require an outer lock surface or additional locking piece on the outside of the tube section.
	Regarding claim 4, Peng discloses a third tube segment (Fig 1. section 30), wherein: the second tube segment (Fig 1. sections 20) is stowed interior to the third tube segment (Fig 1. section 30).
Ahl teaches a latch (Fig. 5 latch 72).
Thus far, the combination of Peng/Lee/Ahl does not teach a portion that engages a respective latch. However, Lee teaches a window (Fig 1. Window 17, Paragraph [0012]) in a tube section (Fig 1. Extension member 13) that a latching mechanism engages a portion of (Fig 2. Lower edge 24, Paragraph [0014]).
Therefore:
Based on Lee’s teachings, it would have been obvious to one of ordinary skill in the art before
the effective filling date of the claimed invention to modify Peng/Lee/Ahl by applying the teachings of
Lee to Peng/Lee/Ahl, i.e. place a window that is capable of engaging with a latch via a portion of that window. This would be beneficial as the window can act as the receiving end of the latch, allowing the device to latch onto the window of a tube section.
	Regarding claim 5, Peng/Lee/Ahl teaches the system of claim 4.
Peng discloses the second tube segment (Fig 1. sections 20) sequentially deploys after the first tube segment (Fig 1. sections 10) deploys and before the third tube segment (Fig 1. section 30) deploys.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to maintain the capability of sequential deployment of the tube segments with the added windows and latches of Lee and Ahl.
	Regarding claim 6, Peng/Lee/Ahl teaches the system of claim 5.
Thus far, the combination of Peng/Lee/Ahl does not teach that the latch has rollers.
However, Ahl teaches a latch with rollers (Fig. 5 latch 72, roller bearing 81).
Therefore:
Based on Ahl’s teachings, it would have been obvious to one of ordinary skill in the art before
the effective filling date of the claimed invention to modify Peng/Lee/Ahl by applying the teachings of
Ahl to Peng/Lee/Ahl, i.e. place a roller on the latch. This would be beneficial as it would allow for the latch to roll along the outside of a tube section during deployment.
	Regarding claim 7, Peng/Lee/Ahl teaches the system of claim 6.
Thus far, the combination of Peng/Lee/Ahl does not teach that the roller engages with a portion of a window on the third tube segment.
However, Ahl teaches the latch and roller (Fig. 5 latch 72, roller bearing 81) engages with a locking portion (Fig 5. Cam surface 59).
Therefore:
Based on Ahl’s teachings, it would have been obvious to one of ordinary skill in the art before
the effective filling date of the claimed invention to modify Peng/Lee/Ahl by applying the teachings of
Ahl to Peng/Lee/Ahl, i.e. allow the latch and roller to engage with a locking portion of the window of the third tube. This would be advantageous as it would allow for the roller to both facilitate the movement of the latch along the outside of a tube and lock the latch on the window. 
	Regarding claim 10 and 11, Peng/Lee/Ahl teaches the device of claim 3. 
Thus far, the combination of Peng/Lee/Ahl does not teach that one or more latches coupled with the second tube segment maintains contact with the first tube segment once engaged that facilitates maintaining contact between the external hard stops of the first tube and the respective internal hard stops of the second tube segment during deployment.
However, Ahl teaches that the latch (Fig. 5 latch 72) maintains connection (Fig 5. wheel housing cavity 93) with a first tube segment (Fig 5. Longeron assembly 53c) when engaged with a second tube segment (Fig 5. Longeron assembly 51c) and a compliance component (Fig 5. Spring element 61) to assist in maintain the latch (Fig. 5 latch 72) in a locked position (Col 5. Lines 39-46).
Therefore:
Based on Ahl’s teachings, it would have been obvious to one of ordinary skill in the art before
the effective filling date of the claimed invention to modify Peng/Lee/Ahl by applying the teachings of
Ahl to Peng/Lee/Ahl, i.e. using a wheel housing cavity to connect the latch to the first tube segment and using a spring as a compliance element to ensure that the latch maintains a connection with the first tube segment while engaged with the second tube segment. This would be beneficial as connecting the latch to the first tube segment will provide for more stability, as it will latch the first and second tube sections together.
	Regarding claim 12, Peng/Lee/Ahl teaches the device of claim 10.
Thus far, the combination of Peng/Lee/Ahl does not teach that the compliant component is coupled with the first tube segment.
However, Ahl teaches a compliant component (Fig 5. Spring element 61) coupled to a tube segment (Fig 5. Longeron assembly 53c).
Therefore:
Based on Ahl’s teachings, it would have been obvious to one of ordinary skill in the art before
the effective filling date of the claimed invention to modify Peng/Lee/Ahl by applying the teachings of
Ahl to Peng/Lee/Ahl, i.e. couple the compliance component with the first tube segment. This would be beneficial as it would allow for the compliance components to work with the first tube segment and facilitate maintaining contact between the latch and tube segments.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Peng/Lee/Ahl in view of Blackwelder (US 20060213295, hereafter Blackwelder).
	Regarding claim 13, Peng/Lee/Ahl teaches the device of claim 12.
Thus far, the combination of Peng/Lee/Ahl does not teach that one of the compliant components is a wave spring.
However, Blackwelder teaches that the compliant component is a wave spring (Fig 6. Wave spring 118, Paragraph [0042]).
Therefore:
Based on Blackwelder’s teachings, it would have been obvious to one of ordinary skill in the art before
the effective filling date of the claimed invention to modify Peng/Lee/Ahl by applying the teachings of
Blackwelder to Peng/Lee/Ahl, i.e. use a wave spring as a compliant component to ensure contact between tube segments. The advantage of using a wave spring would be to reduce the total amount of space needed to fit the spring, as a wave spring will occupy less vertical space than a coil spring.
Claims 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Peng/Ahl in view of Hemerson (US 20150330870, hereafter Hemerson).
Regarding claims 16 and 17, Peng/Ahl teaches the device of claim 1.
Thus far, the combination of Peng/Ahl does not teach an actuator.
However, Hemerson teaches a screw actuator (Paragraph [0043]) for actuating telescoping tube sections (Fig 5A. Telescoping members 200 and 300, Paragraph [0032]).
Therefore:
Based on Hemerson’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Peng/Ahl by applying the teachings of
Hemerson to Peng/Ahl, i.e. use a screw actuator to actuate the movement of the telescopic tube sections. This would be beneficial as a screw actuator would be capable of extending the telescopic tube sections while fitting inside the tube sections. 
	Regarding claim 19, Peng/Ahl/Hemerson teaches the device of claim 17.
Thus far, the combination of Peng/Ahl/Hemerson does not teach one or more rails coupled with coupled with an exterior surface of the first tube segment.
However, Peng discloses a rail (Fig 4. Sliding grooves 212) on the exterior of a tube segment (Fig 5. section 20).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to place a rail on the exterior of the first tube segment to maintain the alignment of the tube section during deployment.
Allowable Subject Matter
Claims 8-9, 14-15, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8, the closest prior art Lee does not disclose a ramped portion in a window that engages a latch.
Regarding claim 14, the closest prior art Peng does not disclose a means for a tube segment to engage with a flexure to provide a force onto the external hard stops.
Regarding claim 15, the closest prior art Peng does not disclose gaps between the external and internal hard stops.
Regarding claim 18, the closest prior art Hemerson does not disclose that the screw actuator disengages from the first tube section and engages the second tube section once the joint preloaders apply force to the hard stops.
Regarding claim 20, claim 20 is allowable as being dependent upon an objected to claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5315795, discloses a telescopic mast that has a ramped portion along the side of a tube section.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J GATELY III whose telephone number is (571)272-8716. The examiner can normally be reached Monday-Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.J.G./Examiner, Art Unit 3655                                                                                                                                                                                                        




/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655